 Case: 5:15-cr-00057-JMH Doc #: 54 Filed: 10/18/19 Page: 1 of 1 - Page ID#: 231



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,               )
                                        )
      Plaintiff,                        )                 Case No.
                                        )             5:15-CR-57-JMH-1
v.                                      )
                                        )                    ORDER
PAUL SINH TRAN,                         )
                                        )
      Defendant.                        )

                               ***
     This matter is before the Court on the motion of Paul Sinh

Tran, requesting early termination of his supervised release. [DE

51]. Tran filed the instant motion on October 1, 2019.                [DE 51].

On October 2, 2019, this Court directed the United States to

respond to the motion.       [DE 52].       On October 16, 2019, the United

States responded stating that it does not object to Tran’s request

for early termination of Tran’s supervised release.              [DE 53].     As

a result, the Court will grant the requested relief.

     Accordingly, IT IS ORDERED that Defendant Paul Sinh Tran’s

motion for early termination of supervised release, [DE 51], is,

and hereby shall be, GRANTED.

     This the 18th day of October, 2019.
